Citation Nr: 0323487	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  96-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for chronic left foot 
injury residuals.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right inguinal/scrotal hernia, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


REMAND

The veteran had active service from July 1954 to July 1957.  
In March 2002, the veteran testified at a hearing before the 
undersigned, the Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  Based on the appellant's testimony and review 
of the claims file, additional development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following action:  

1.  Request that a search be made of the 
records of the United States Army's 5th 
General Hospital, Stuttgart, Germany and 
Crailsheim, Germany, medical facility; 
and/or their successors for any 
documentation pertaining to treatment of 
the veteran.  All documentation produced 
by the requested search should be 
incorporated into the record.  If no 
records are found, a written statement to 
that effect should be provided.  

2.  Obtain from the Social Security 
Administration (SSA) documentation of the 
veteran's current disability benefits and 
copies of all records developed in 
association with the award of such 
benefits.  Upon receipt of the requested 
information, it should be incorporated 
into the record.  

3.  Request that copies of all available 
VA clinical documentation pertaining to 
treatment of the veteran at the Oakland 
Park, Florida, Department of Veterans 
Affairs (VA) Medical Center be forwarded 
for incorporation into the record.  

4.  Request that the veteran provide 
information as to all treatment of his 
chronic back disorder, chronic left foot 
injury residuals, and service-connected 
right inguinal/scrotal hernia including 
the names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Jacob Lehman, M.D.; Robert 
Brennan, M.D.; J. Duga, M.D.; Drs. 
Thongchrong, Sherman, and Celetano; 
Brookhaven Memorial Hospital; and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

5.  Schedule the veteran for a 
VA examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of the veteran's chronic back disorder, 
chronic left foot injury residuals, and 
service-connected right inguinal hernia.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should advance an opinion as to 
whether it is at least as likely as not 
that any identified back or left foot 
disabilities was initially manifested or 
otherwise originated during active 
service.  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

6.  Readjudicate the claims of 
entitlement to service connection for 
both a chronic back disorder and chronic 
left foot injury residuals and an 
increased evaluation for his right 
inguinal/scrotal hernia.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on his claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


